IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 14, 2008
                                     No. 07-30204
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

EMILE NICKERSON

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:05-CR-108-1


Before JOLLY, DAVIS and DeMOSS, Circuit Judges
PER CURIAM:*
       Emile Nickerson was convicted of three counts of distributing crack
cocaine and sentenced to serve ten years in prison. Nickerson appeals his
convictions. He argues that he should have been permitted to withdraw his
pleas because the district court did not accept them at rearraignment.
Nickerson has shown no plain error in connection with this claim. See United
States v. Vasquez, 216 F.3d 456, 459 (5th Cir. 2000). Indeed, Nickerson has
failed to show that the district court did not accept his plea at rearraignment.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-30204

Rather, the record is unclear concerning when the plea was accepted.          A
fortiorari, Nickerson has shown no plain error in connection with his claim that
he was entitled to withdraw his plea because it had not yet been accepted. See
id. The judgment of the district court is AFFIRMED.




                                       2